DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 20-25 are pending.
Claim Objections
Claim 23 is objected to because of the following informalities:  "the at least one second suspension component" should read "at least one second suspension component".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kneveler et al. (US 2019/0232578), hereinafter Kneveler, in view of Boursier (US 2013/0309435).
Regarding claims 1-2 and 13, Kneveler discloses a method for producing a steering column support (par. 0085-0091) (“shock tower assembly”) by first (a) producing a flat, dry preform (36) (par. 0155) made up of continuous fiber reinforced sheets (par. 0036) and thermoforming (claim 2) the preform (organo sheet) (par. 0132-0133) into a thermoformed preform (37) (par. 0055, 0156) which is structurally a suspension assembly for a vehicle wheel [‘column support (1)’].  
Structurally, the “column support” produced is also described in par. 0133-0134 (Fig. 2), where it discusses that the “column support (1)” comprises an upper part (2) that is made of composite material, and shaped such that it has an “attachment portion (4)” (illustrated in Figs. 2, 4-5) for mounting. The upper flat portion (6) extending away from the attachment portion (4) as in Figs. 4-5 can be viewed as a load bearing portion of the bracket as it attaches to the column support (C) (Fig. 1, par. 0133). The “overmolded” portion of the bracket is discussed below as the injection of material defines this element in the prior art. 
Kneveler further discloses (b) placing the bracket or ‘thermoformed preform’ (37) in an injection tool (metal mold) (par. 0156-0158) and (c) injecting a polymer as to surround at least some portions (‘overmolded portion’) of the bracket (par. 0158, 0162) and (d) removing the bracket and now-overmolded portion (par. 0158) from the tool formed from the polymer composite material injected (claim 13). 
As described in par. 0158, Kneveler’s process includes the injection of specific polymers to specific location(s) of the material as to ‘confer suitable properties’ on the part as a function of the stressing to which it is stressed (when in use). Thus, the Kneveler reference appears to disclose the steps substantially as claimed in claim 1 since the “overmolded portion of the bracket” would inherently be surrounded by polymer material after injection in accordance with par. 0158 above. 
However, Kneveler does not explicitly disclose that the injected material is a “polymer composite material” as is recited in the claims.
However, Boursier discloses, as part of a similar method of over-molding load bearing structures for other types of vehicles, a similar type of process where a “bracket” is produced from a continuous fiber material having a “load bearing portion” and an “overmolded portion” (Boursier, Figs. 1, 3 and 8), placed into a mold, and compression molded with a resin containing discontinuous fibers (‘polymer composite material’) (Boursier, par. 0032-0033, 0038). It has been held that the suitability of a material for an intended purpose supports a prima facie case of obviousness. In this case, Boursier provides a polymer composite material suitable for use as a molding material in producing a overmolded section of a similar load bearing composite structure, demonstrating that such a material is suitable for such a use to one of ordinary skill in the art. 
Therefore, one of ordinary skill in the art would have found it obvious to have also used a polymer composite material in producing the overmolded section of the bracket above in Kneveler, as is recited in the claim, as Boursier explains this material is suitable for such a use – and as such one of ordinary skill in the art would have had a reasonable expectation of success from having used such a material in this process. 
With respect to “protecting the load bearing portion from contact with the polymer composite material,” Boursier describes protecting portions of the material from resin when molding (Boursier, par. 0042-0044). As such, it would have further been obvious to one of ordinary skill to have protected the load bearing portion from resin during molding of the structures. 
Regarding claims 3-4 and 7, Kneveler/Boursier discloses the subject matter of claim 1, and further discloses trimming the bracket to “near net shape” prior to (claim 7) molding polymer (Kneveler, par. 0066) as well as “piercing” a hole for an attachment feature (Kneveler, par. 0073, 0161) as explicitly before “impregnation” (injection of resin) (Kneveler, par. 0071, 0073, 0084). 
Regarding claims 5 and 14, Kneveler/Boursier discloses the subject matter of claims 1/3 as discussed above, and further discloses (as shown in Kneveler, Fig. 2) a flange, where either (8) or (6) could read as the claimed “flange” extending in a transverse direction from the attachment portion (4) which would meet the required structure here as to meet these functional limitations during conducting of the process of claims 1/3 above as to produce the structure as claimed when injection molded in accordance with the above.  
Regarding claims 6 and 20, Kneveler/Boursier discloses the subject matter of claim 1, and further discloses heating before (thermoforming) (Kneveler, par. 0156) and during the injection molding (Kneveler, par. 0158) (between 120 C and 180 C as described would inherently cause some heat to the bracket within the metal injection mold). 
Regarding claim 10, Kneveler/Boursier discloses the subject matter of claim 1, but does not explicitly disclose that there is a “location feature” provided for within the injection tool as is claimed. 
However, Boursier demonstrates a similar method of overmolding composite structures with a continuous-fiber reinforced material, and having a load-bearing section and an overmolded section and does so by placing the bracket into a mold (Boursier, par. 0043-0045; Fig. 8).
Furthermore, Boursier describes that the mold has “locking tabs” for “locking pins” and “grooves” (claim 10) within the loadbearing portion as to secure the mold to the load-bearing structure (Boursier, par. 0043-0046). Both Kneveler and Boursier are directed to the injection molding of polymer material around a fibrous preform as noted above.  
 Thus, one of ordinary skill in the art would have found the techniques of Boursier related to the processing/injection molding of fibrous preforms to be applicable directly to the thermoformed preforms in Kneveler above, and would have had a reasonable expectation of success from having incorporated these techniques. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Kneveler to specify how the injection molding is conducted within a suitable mold as is shown in Boursier with the specifics noted above as is recited in claim 8.
Regarding claims 9 and 11, Kneveler/Boursier discloses the subject matter of claim 8 as described above, and further discloses (Bousier, Fig. 8; par. 0043) the clamping surfaces (64, 66) (‘slides’) (Boursier, par. 0043-0046) as to hold the element in place (claim 11) during molding with applied pressure from both sides and isolate the load bearing portion/attachment feature (claim 9) from any leaking resin from the mold seams (Boursier, par. 0045). As such, it would have further been obvious to have incorporated these additional considerations into the process above for the same reasons as described in claim 8 above.  
Regarding claim 12, Kneveler/Boursier discloses the subject matter of claim 1, and further discloses that the injection molding (Kneveler, par. 0158) is conducted as to surround portions of the bracket with material (Kneveler, par. 0158) and has a load bearing portion extending away from the surface and configured to attach to a load bearing component (shock tower, Kneveler, Figs. 2, 4-5). 
Regarding claim 22, Kneveler/Boursier discloses the subject matter of claim 1, and further discloses (Kneveler, par. 0139) a fixing system (13) which appears to be equivalent to a “suspension control arm” between the strut and the column support of the vehicle (Kneveler, par. 0139) as a “control arm” to connect the components. The claim does not require any further structural limitations as written and as such, this would be considered to meet this claim limitation.  
Additionally or alternatively, the windshield crossmember (5) could be viewed as a “suspension control arm” under the claim’s broadest reasonable interpretation (Kneveler, par. 0135) as it is also fixed to the column support (1) by “screwing or gluing” (screwing requires a modification of placing holes for a screw which would be viewed as obvious in view of this suggestion with respect to the “fastening element” to mount the suspension control arm to the fixed vehicle structure).  
Regarding claim 23, Kneveler discloses the subject matter of claim 1, and further discloses that the shock tower body includes a portion at the pedals and one of ordinary skill in the art would have recognized that the pedal bracket (par. 0133-0134) of the vehicle is located in a standard automobile directly in front of the front-left seat (in most countries) or a front-right seat (in some countries), and immediately behind the pedal is a wheel, thus, this is considered to be the “wheel cover” (Figs. 1-3), meeting the claim limitation as written. Additionally, Kneveler/Bousier further discloses that the lower portion (pedal/wheel cover) and shock tower body are both “made in one piece” (Kneveler, par. 0134) which appears to meet this claim limitation (Kneveler, par. 0090-0091) as the components would then inherently dampen road load inputs in view of par. 0090-0091 above.
Regarding claim 24, Kneveler/Boursier discloses the subject matter of claim 23, and further discloses that the lower portion (pedal/wheel cover) and shock tower body are both “made in one piece” (Kneveler, par. 0134) which appears to meet this claim limitation (Kneveler, par. 0090-0091) as the components would then inherently dampen road load inputs in view of par. 0090-0091 above. 
Allowable Subject Matter
Claims 8 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 8 and 25, the amended portion of claim 8, and new claim 25 both include limitations of the process with respect to the bracket placement within the molding apparatus that would not have been obvious to one of ordinary skill in the art, without the benefit of impermissible hindsight reconstruction. As such, claims 8 and 25 are objected to and noted as allowable.  
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 20, Applicant’s argument on p. 6 of the remarks is found persuasive.
With respect to claim 21, the prior art does not teach or disclose, without the benefit of impermissible hindsight reconstruction, the strut having a spring or shock absorber, in combination with the other elements of claims 21 and 1 from which it depends. 
As such, claims 8, 20-21, and 25 are now considered objected to. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive with respect to claims 1, 22, and 23. In the remarks, Applicant argues that there is no disclosure of the protecting of the load bearing portion as in claim 1. With respect to claims 22-23, Applicant argues that the references do not disclose the features relating to a structural capability to absorb road load inputs. 
In response, the Examiner points out that this limitation appears to have been addressed above as this was related to the amended portion of the claim. With respect to claim 22-23, this claim has been addressed above in the updated rejection. The term “wheel cover” is an element that is adjacent to the wheel from the body, under the term’s BRI. As such, this argument is not found to be persuasive, with respect to claims 22-23, which do not require any further structural limitations to the claim.
Applicant’s arguments, filed 11/30/2020, with respect to claims 20-21 and 25 have been fully considered and are persuasive (p. 6-7 remarks).  The rejections of 8/31/2020 have been withdrawn. Claim 8 was amended in a similar manner and recites similar features as claim 25 and is objected to for the same reasons as claim 25. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742